EXAMINER'S AMENDMENT
Applicant’s arguments, see page 1 of the remarks, filed on June 28, 2022, with respect to objection to the claims have been fully considered and are persuasive.  The objection of claims 5-7 and 9-20 has been withdrawn. 
Applicant’s arguments, see pages 1 and 2 of the remarks, filed on June 28, 2022, with respect to claim rejections under 35 U.S.C. §112, first paragraph have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see page 2 of the remarks, filed on June 28, 2022, with respect to claim rejections under 35 U.S.C. §112, second paragraph have been fully considered and are persuasive.  The rejection of claims 9-14 has been withdrawn. 
Claims 1-20 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1 (lines 14 and 15) and claim 2 (line 4), “the first wireless network, and” has been amended to “the first wireless network; and”.
Claim 5, lines 2-3, “an antenna” has been amended to “an additional antenna”. See line 3 of the claim.
Claim 7, line 3, “the additional set of signals” has been amended to “the set of signals”. See line 4 of claim 5.
Claim 9, line 4, the word “operable” has been deleted. See line 2 of the claim.
Claim 15, lines 9 and 12, “the second wireless network signals” and “the first wireless network signals” have been amended to “the second wireless signals” and “the first wireless signals”, respectively. See the amendments to lines 4 and 7-8 of the claim. 
Claim 16, line 1, the word “comprising” has been deleted.
Line 1 of both claims 18 and 19, “the first wireless network signals” has been amended to “the first wireless signals”. See the amendment to line 4 of claim 15.  

The following is an examiner’s statement of reasons for allowance: Sharma (US 2014/0016498 A1) illustrates a communication system for communications between a base station shown in Figure 2 and a mobile phone  shown in Figure 3, wherein the base station comprises at least a transceiver (21) and a controller (27), and the mobile phone comprises a controller (45) for transmitting/receiving Bluetooth signals with a Bluetooth RF circuit (67) through a Bluetooth baseband module (65) and a Bluetooth antenna (69), and transmitting/receiving Wi-Fi signals with a Wi-Fi RF circuit (73) through a Wi-Fi baseband module (71) and a Wi-Fi antenna (75). CHEN et al. (US 2015/0133185 A1) relates to a wireless communication system in Figure 2 comprising: processing circuitry (210) for processing data transmission/reception with a first wireless subsystem (218) and a second wireless subsystem (220). However, the prior art fails to show or teach that a wireless communication system or an electronic device comprises a plurality of RF filters; a plurality of antenna; and at least one processor configured to receive a first portion of a plurality of signals for transmission via a first wireless network and transmit the first portion of the plurality of signals via a subset of the plurality of antennas via the first wireless network, wherein the subset of the plurality of antennas is configured to transmit the first portion of the plurality of signals via the first wireless network, as recited in claim 1; or at least one processor configured to receive a first wireless network signals via a first RF filter, and receive a second wireless network signals via a second RF filter concurrently with the first wireless network signals via the first RF filter, wherein the first RF filter and the second RF filter are configured to concurrently filter the first set of interference properties and the second set of interference properties, respectively, as recited in claim 9; or a step of receiving, via a transceiver, a second set of signals via a second RF filter coupled to a second antenna of a plurality of antennas concurrently with a first set of signals via a first RF filter, wherein the second antenna is configured to receive second wireless signals, wherein the first RF filter is configured to filter a first set of interference properties associated with the second wireless signals being transmitted or received via the second antenna concurrently while the first set of signals is being transmitted or received via the first antenna, and wherein the second RF filter is configured to filter a second set of interference properties associated with the second wireless signals being transmitted or received via the first antenna concurrently while the second set of signals is being transmitted or received via the second antenna, as recited in method claim 15.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632